DETAILED ACTION      
       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Ryu [US 2012/0212141 A1] in view of Wang et al [US 2008/0297067 A1] does not teaches or suggest “a converter controller employing a ripple control method, wherein the converter controller comprises: a plurality of comparators respectively assigned to the plurality of current sources, and each structured to compare a voltage across a corresponding current source with a predetermined bottom limit voltage; and a logic gate structured to receive outputs of the plurality of comparators, and wherein the converter controller is structured to turn on a switching transistor of the switching converter based on an output of the logic gate.” (see page 11-15).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ryu discloses wherein the converter controller (Fig. 2, 100) comprises: a plurality of comparators (Fig. 4, 111-114) respectively assigned to the plurality of current sources (Fig. 3, 410), and each structured to compare a voltage across (Fig. 3-4, Vfb11-4) a corresponding current source (Fig. 3, 410) with a predetermined bottom limit voltage (Fig. 4, Vref_Open); and 
(Fig. 3, 134) structured to receive outputs of the plurality of comparators (Fig. 4, 111-114), and wherein the converter controller (Fig. 2, 100) is structured to turn on a switching transistor of the switching converter (Fig. 2, 200) based on an output of the logic gate (Fig. 3, 134).
Ryu does not specify a converter controller employing a ripple control method,
Wang discloses a converter controller employing a ripple control method (Paragraph [0011])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ryu with a converter controller employing a ripple control method for purpose of mitigate output ripple that can result in an undesirable audible humming noise as disclosed by Wang (Paragraph [0011]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu [US 2012/0212141 A1] in view of Wang et al [US 2008/0297067 A1].
In regards to claim 1. Ryu in view of Wang discloses a lighting circuit (Fig. 1, 1000) structured to turn on a plurality of semiconductor light sources (Fig. 1, 300), comprising: 
(Fig. 4, 410 and Fig. 2, 410) each of which is to be coupled to a corresponding semiconductor light source in series (Fig. 2, 300); 
a switching converter (Fig. 2, 200) structured to supply a driving voltage across each of a plurality of series connection circuits (Fig. 2, 300) each formed of the semiconductor light source (Fig. 2, 300) and the current source (Fig. 4, 410 and Fig. 2, 410); and 
wherein the converter controller (Fig. 2, 100) comprises: 
a plurality of comparators (Fig. 4, 111-114) respectively assigned to the plurality of current sources (Fig. 3, 410), and each structured to compare a voltage across (Fig. 3-4, Vfb11-4) a corresponding current source (Fig. 3, 410) with a predetermined bottom limit voltage (Fig. 4, Vref_Open); and 
a logic gate (Fig. 3, 134) structured to receive outputs of the plurality of comparators (Fig. 4, 111-114), and wherein the converter controller (Fig. 2, 100) is structured to turn on a switching transistor of the switching converter (Fig. 2, 200) based on an output of the logic gate (Fig. 3, 134).
Ryu does not specify a converter controller employing a ripple control method,
Wang discloses a converter controller employing a ripple control method (Paragraph [0011])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ryu with a converter controller employing a ripple control method for purpose of mitigate output ripple that can result in an undesirable audible humming noise as disclosed by Wang (Paragraph [0011]).
In regards to claim 4. Ryu in view of Wang discloses the lighting circuit according to claim 1, wherein the converter controller (Fig. 3, 100) is structured to turn off the switching transistor (Fig. 2, 200) in response to the driving voltage (Fig. 3, Vovp) reaching an upper limit voltage (Fig. 3, Vref1_H/Ver1_L).
In regards to claim 5. Ryu in view of Wang discloses the lighting circuit according to claim 4, wherein the upper limit voltage (Ryu Fig. 3, Vref1_H/Ver1_L) is feedback (Ryu Fig. 3, 121 and Fig. 3-4, 110) controlled such that the switching frequency (Ryu Paragraph [0070]) of the switching transistor (Ryu Fig. 2, 200) approaches a target frequency (Ryu Paragraph [0070]).
In regards to claim 20. Ryu in view of Wang discloses the lighting circuit according to 1, wherein, when the driving voltage (Ryu: Fig. 3, Vovp and Fig. 2, 500 and Vou) exceeds a predetermined threshold value (Ryu: Fig. 3, Vref1_H/Vref1), the switching transistor is forcibly turned off (Ryu: Fig. 7, PWM_Out).
In regards to claim 21. Ryu in view of Wang discloses the lighting circuit according to claim 1, wherein the plurality of semiconductor light sources (Ryu: Fig. 1, 300) and the plurality of current sources (Ryu: Fig. 4, 410 and Fig. 2, 410) are arranged in the form of a module.
In regards to claim 26. Ryu in view of Wang discloses the lighting circuit according to claim 1, wherein a comparator, of the plurality of comparators (Ryu: Fig. 4, 111-114), asserts its output signal based on the comparison result (Ryu: Paragraph [0072-77]) between the voltage across (Ryu: Fig. 3-4, Vfb11-4) the corresponding current source (Ryu: Fig. 3, 410) and the predetermined bottom limit voltage (Ryu: Fig. 4, Vref_Open); or wherein the comparator asserts its output signal when the voltage across the corresponding current source is lower than the predetermined bottom limit voltage.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu [US 2012/0212141 A1] in view of Wang et al [US 2008/0297067 A1] and further in view of Lee et al [US 2017/0325307 A1].
In regards to claim 2. Ryu in view of Wang discloses the lighting circuit according to claim 1, 
Ryu in view of Wang does not specify wherein the converter controller is structured to turn off the switching transistor after an on time elapses after the switching transistor is turned on.
Lee discloses wherein the converter controller is structured to turn off the switching transistor after an on time elapses after the switching transistor is turned on (Fig. 5, PWM_D & Paragraph [0066]).
it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ryu in view of Wang with the converter controller is structured to turn off the switching transistor after an on time elapses after the switching transistor is turned on for purpose of minimized by preventing the light source power supply voltage VLED from rapidly increasing during this transition as disclosed by Lee (Paragraph [0067]).
In regards to claim 3. Ryu in view of Wang discloses the lighting circuit according to claim 2, wherein the on time is feedback (Ryu: Fig. 3, 121 and Fig. 3-4, 110) controlled such that a switching frequency (Ryu: Paragraph [0070]) of the switching transistor (Ryu: Fig. 2, 200) approaches a target frequency (Ryu: Paragraph [0070]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu [US 2012/0212141 A1] in view of Wang et al [US 2008/0297067 A1] and further in view of Ito et al [US 2007/0013321 A1]
In regards to claim 6. Ryu in view of Wang discloses the lighting circuit according to claim 1, wherein the plurality of current sources (Ryu Fig. 4, 410 and Fig. 2, 410) are each structured to allow an on/off state thereof to be controlled independently (Wang: Fig. 2, 57 & Paragraph [0016 & 0027]), and 
Ryu in view of Wang does not specify wherein the bottom limit voltage is raised according to a reduction in a number of on-state current sources from among the plurality of current sources.
Ito discloses wherein the bottom limit voltage (Fig. 4, t3-t6 & Paragraph [0040] and Fig. 2, 64) is raised according to a reduction in a number of on-state (Paragraph [0040]) current sources from among the plurality of current sources (Fig. 6, 56-60 & M4-M6 & Paragraph [0075-78]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ryu with wherein the bottom limit voltage is raised according to a reduction in a number of on-state current sources from among the plurality of current sources for purpose of protect the LEDS of avoid catastrophic damage to the system as disclosed by Ito (Abstract).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu [US 2012/0212141 A1] in view of Wang et al [US 2008/0297067 A1] and further in view of Capodivacca et al [US 2012/0133299 A1]
In regards to claim 22. Ryu in view of Wang discloses the lighting circuit according to claim 1.
Ryu in view of Wang does not specify an automotive lamp comprising the lighting circuit
Capodivacca discloses an automotive lamp comprising the lighting circuit (Paragraph [0002 & 0018])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ryu with an automotive lamp comprising the lighting circuit for purpose of maximum of the ratios between the input voltage and the supply voltages provided to the LED chains matches a predefined tolerance reference ratio to provide safety luminance automotive driver and reduce power dissipation in the driver circuitry as disclosed by Capodivacca (Abstract & Paragraph [0002])
Allowable Subject Matter
Claims 7, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
“wherein the plurality of current sources are each structured to allow an on/off state thereof to be controlled independently, and wherein the target frequency is set according to a number of on-state current sources from among the plurality of current sources.” as recited in claim 7.
“wherein the plurality of current sources are each structured to allow an on/off state thereof to be controlled independently, and wherein the lighting circuit further comprises a dummy load coupled to an output of the switching converter, and structured to be set to an enable state according to a number of on-state current sources from among the plurality of current sources.” as recited in claim 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844